Citation Nr: 1025870	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  08-03 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES
 
1.  Entitlement to an initial rating in excess of 10 percent for 
a gastrointestinal disability, to include status post 
cholecystectomy and hyperemic gastritis.

2.  Entitlement to an initial, compensable rating for pulmonary 
hypertension and mitral valve regurgitation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to November 
2005.

This appeal to the Board of Veterans' Appeals (Board) arises from 
a January 2006 rating decision in which the RO, inter alia, 
granted service connection and assigned an initial 10 percent 
rating for status post cholecystectomy, hyperemic gastritis, and 
chronic ulcerative colitis, and granted service connection and 
assigned an initial, noncompensable rating for pulmonary 
hypertension and mitral valve regurgitation.  Each grant of 
service connection was effective December 1, 2005.  In December 
2006, the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in November 2007, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
the Board of Veterans' Appeals) in January 2008.

Because the Veteran has disagreed with the initial ratings 
assigned following the grants of service connection for the 
gastrointestinal disability, and pulmonary hypertension and 
mitral valve regurgitation, the Board has characterized both 
issues on appeal in light of Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

In the November 2007 SOC, and October 2008 and January 2009 
supplemental SOCs (SSOCs), the RO characterized the Veteran's 
service-connected gastrointestinal disability as status post 
cholecystectomy and hyperemic gastritis. Accordingly, the Board 
has characterized this matter as reflected on the title page.

In April 2009, the Board remanded the claim to the RO, via the 
Appeals Management Center (AMC), in Washington, D.C., for 
additional development.  After completing additional action, the 
AMC continued to deny the claims (as reflected in a May 2010 
SSOC), and returned the matters to the Board for further 
appellate consideration. 

In May 2010 the Veteran appointed the American Legion as her 
representative in these matters.    
For the reasons expressed below, the matters on appeal are, 
again, being remanded to the RO, via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran when 
further action, on her part, is required.


REMAND

Unfortunately the Board finds that further RO action on the 
claims on appeal is warranted, even though such will, 
regrettably, further delay an appellate decision on these 
matters.

Pursuant to the April 2009 remand, the Board instructed that the 
RO arrange for the Veteran to undergo gastrointestinal and 
cardiovascular examinations.  These examinations were initially 
scheduled to take place at the Fayetteville VA Medical Center 
(VAMC) in September 2009.  The AMC then received notice from the 
VAMC that the examinations had been canceled as the Veteran was 
withdrawing her claims.  However, the AMC subsequently determined 
that this notice was in error and the examinations were 
rescheduled for March 6, 2010.   

The AMC subsequently received notice from the VAMC that the 
Veteran failed to report to the March 6, 2010 examinations.  
Consequently, the AMC, in the May 2010 SSOC, continued the denial 
of the Veteran's claims.   

However, in a May 2010 letter, the Veteran reported that she was 
unable to keep the March 6, 2010 appointment because at that time 
she was tending to her husband who had been hospitalized.  She 
also indicated the she had informed the Fayetteville VAMC that 
she could not keep the appointment and asked the facility to 
reschedule it.  The Board notes that the record does not contain 
any indication that the Veteran did not contact the Fayetteville 
VAMC to cancel the March 6, 2010 examinations.  Also, the Veteran 
has provided a good excuse for missing the examinations.  See 38 
C.F.R. § 3.655(a) (2009).  As the Board thus finds that good 
cause for the failure to report has been reasonably established, 
the examinations must be rescheduled. 
Accordingly, the RO should arrange for the Veteran to undergo 
gastrointestinal and cardiovascular examinations, by appropriate 
physicians, at a VA medical facility. The Veteran is hereby 
notified that failure to report to any scheduled examination(s), 
without good cause, may result in a denial of the claim(s) (as 
adjudication of these claims, emanating from original claims for 
service connection, will be based on the evidence of record).  
See 38 C.F.R. § 3.655 (2009).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the Veteran 
fails to report to any scheduled examination(s), the RO should 
obtain and associate with the claims file (a) copy(ies) of the 
notice(s) of the examination(s) sent to her by the pertinent VA 
medical facility.

Prior to arranging for the examinations, to ensure that all due 
process requirements are met and that the record before each 
examiner is complete, the RO should advise the Veteran of the 
evidence necessary to support the claims on appeal, and give her 
another opportunity to present information and/or evidence 
pertinent to the claims, notifying her that she has a full one-
year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 
2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year notice 
period).  

Thereafter, the RO should also attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159.  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claims.  
The RO's adjudication of each claim should include consideration 
of whether "staged rating" (assignment of different ratings for 
different periods of time, based on the facts found), pursuant to 
Fenderson, is warranted.  

As a final point, the Board notes that in May 2010, the Veteran 
appointed the American Legion as her representative.  Accordingly 
on remand, the American Legion should receive copies of all 
appropriate correspondence and should be provided an appropriate 
opportunity to submit evidence and argument on the Veteran's 
behalf.

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should send to the Veteran and her 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the claims on appeal. 

The RO should clearly explain to the Veteran 
that she has a full one-year period to 
respond (although VA may decide the claims 
within the one-year period). 

2.  If the Veteran responds, the RO should 
assist her in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records that 
were not obtained, explain the efforts taken 
to obtain them, and describe further action 
to be taken.

3.  After all available records and/or 
responses are associated with the claims 
file, the RO should arrange for the Veteran 
to undergo VA gastrointestinal and 
cardiovascular examinations, by appropriate 
physicians, at a VA medical facility.  The 
entire claims file, to include a 
complete copy of this REMAND, must be 
made available to each physician 
designated to examine the Veteran, and 
each report should include discussion of 
the Veteran's documented medical history 
and assertions.  All indicated tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his or 
her report), and all clinical findings should 
be reported in detail.  Each physician should 
set forth all examination findings, along 
with a complete rationale for the conclusions 
reached, in a printed (typewritten) report.

Gastrointestinal examination - The 
physician should render findings as to 
whether the Veteran's hyperemic gastritis is 
manifested by small nodular lesions, small 
eroded or ulcerated areas, severe 
hemorrhages, or large ulcerated or eroded 
areas.  The physician should also render 
findings as to the nature, frequency, and 
severity of any residuals resulting from the 
surgical removal of the Veteran's gall 
bladder, specifically, the physician should 
comment as to whether the Veteran has mild or 
severe symptoms.

The physician should also indicate whether 
the Veteran has current ulcerative colitis, 
and, if so, should render findings as to 
whether ulcerative colitis is moderate, with 
infrequent exacerbations; moderately severe, 
with frequent exacerbations; severe, with 
numerous attacks a year and malnutrition, 
with health only fair during remissions; or 
pronounced, resulting in marked malnutrition, 
anemia, and general disability, or with 
serious complication, as liver abscess.

Cardiovascular examination - All indicated 
special tests and studies should be 
accomplished, including a laboratory 
determination of METs by exercise testing, an 
electrocardiogram, echocardiogram, and X-ray 
study.  The physician should indicate whether 
there is any cardiac hypertrophy or dilation 
on electrocardiogram, echocardiogram, or X- 
ray.  With regard to MET testing, the 
physician should document the level of METs 
at which dyspnea, fatigue, angina, dizziness 
or syncope develops.

If a laboratory determination of METs by 
exercise testing cannot be done for medical 
reasons, an estimation by a medical examiner 
of the level of activity (expressed in METs 
and supported by specific examples, such as 
slow stair climbing or shoveling snow) that 
results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  All 
manifestations of the Veteran's pulmonary 
hypertension and mitral valve regurgitation 
should be documented by the physician, and 
the physician should comment as to whether 
continuous medication is required.

4.  If the Veteran fails to report to any 
scheduled examination(s), the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination(s) sent to her by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  Stegall v. West, 11 Vet. App. 
268 (1998).
6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claims in light of all 
pertinent evidence and legal authority.  The 
RO's adjudication of the claims should 
include consideration of whether "staged 
rating" pursuant to Fenderson (cited to 
above), is warranted.

7.  If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate SSOC 
that includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but she may furnish additional evidence 
and/or argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 
Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009). 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).


